DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
The information disclosure statement (IDS) submitted on 14 April 2021 was filed after the mailing date of the patent application on 26 November 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1 and Claim 23, while the prior art of record discloses, teaches, or suggests receiving configuration information of a zero-power demodulation reference signal (DMRS), wherein the configuration information comprises resource configuration information and activation information, the resource configuration information is used to indicate a plurality of resources configured for the zero-power DMRS, and the activation information is used to indicate: 1) whether to enable the zero-power DMRS; and 2) selecting a resource occupied by the enabled zero-power DMRS in the plurality of resources configured for the zero-power DMRS indicated by the resource configuration information; determining the resource occupied by the zero-power DMRS based on the resource configuration information in the configuration information.   Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 45, while the prior art of record discloses, teaches, or suggests sending configuration information of a zero-power demodulation reference signal (DMRS) to a terminal device, wherein the configuration information comprises resource configuration information and activation information, the resource configuration information is used to indicate a plurality of resources configured for the zero-power DMRS, and the activation information is used to indicate: 1) whether to enable the zero-power DMRS; and 2) selecting a resource occupied by the enabled zero-power DMRS in the plurality of resources configured for the zero-power DMRS indicated by the resource configuration information.   Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/             Examiner, Art Unit 2474